[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               August 23, 2006
                              No. 06-10926                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 05-00381-CR-T-24-MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

JOSE VIANET ORTEGA-CORRERA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 23, 2006)

Before BARKETT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Jose Vianet Ortega-Correra appeals his 135-month concurrent sentences for
conspiracy to possess with intent to distribute, and possession with intent to

distribute, five kilograms or more of a mixture of substance containing a detectable

amount of cocaine while aboard a vessel subject to the jurisdiction of the United

States, in violation of 46 U.S.C. app. § 1903(a), (g), and (j), and 21 U.S.C.

§ 960(b)(1)(B)(ii), and 18 U.S.C.§ 2. First he argues that the district court erred in

denying a minor-role reduction, pursuant to U.S.S.G. § 3B1.2, and thereby

frustrated Congressional and the Sentencing Commission’s intent to give low-level

participants in a drug trafficking offense reduced sentences. He also argues that

the district court imposed unreasonable 135-month concurrent sentences because it

failed to sua sponte consider that he faced a harsher sentence than similarly

situated defendants, due to his illegal-alien status.

       We find no clear error in the district court’s determination that, with the

exception of the captain of vessel, the remaining crew members played equal roles

in transporting over 550 kilograms of cocaine. and that Ortega-Correra was equally

responsible as the other crew members who helped transport the drugs. Thus, the

court did not clearly err in denying the minor-role reduction. 1

       Ortega-Correra also argues that his sentences are unreasonable, and, as



       1
          We likewise reject Ortega-Correra’s secondary argument, based on alleged frustration of
Congressional and the Sentencing Commission’s intent to give low-level participants in drug
trafficking offenses lower sentences.

                                               2
grounds, argues for the first time that he was forced, “through no action or fault of

his own,” into illegal-alien status that will cause him to “face more time in prison

than the average offender committing the same crime . . . not [be] entitled to . . .

community confinement [at the end of his sentence], . . . remain in prison, and in a

higher level of security and restriction than similar offenders.” He also argues that

his sentences do not comport with the Supreme Court’s edict in United States v.

Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), in that the district

court failed to give “heightened attentiveness” to factors listed in 18 U.S.C.

§ 3553(a), including whether the sentence was “sufficient but not greater than

necessary” and would “avoid unwarranted sentence disparities.”

      On this record, we do not find the 135-month concurrent sentences

unreasonable. First, the court was not required to explicitly consider each

§ 3553(a) factor, but did consider such factors as the large amount of drugs on the

boat, and Ortega-Correra’s role as a crew member. See Scott, 426 F.3d at 1329-30;

see also 18 U.S.C. § 3553(a)(1)-(2) (factors to be considered include the nature,

circumstances, and seriousness of the offense). Ortega-Correra’s 135-month

sentences were at the low end of the advisory Guidelines range, and significantly

less than the statutory-maximum sentence of life imprisonment. See Martinez, 434

F.3d at 1322 (sentence at low end of the range and far below the statutory



                                           3
maximum sentence was not unreasonable).

      Moreover, Ortega-Correra’s argument, based on his illegal-alien status and

raised for the first time on appeal, must also fail. Because the court was not

required to discuss each § 3553(a) factor, see Scott, 426 F.3d at 1329-30, it did not

plainly err in failing to sua sponte discuss whether Ortega-Correra faced a harsher

sentence due to his illegal-alien status. Ortega-Correra’s argument, with only vague

mention and citation of the Bureau of Prisons’ policy statements, simply does not

meet his burden of proving plain error or that his sentences are unreasonable. See

Barfield, 395 F.3d at 1150; see also Talley, 431 F.3d at 788 (the burden rests with

the defendant to prove unreasonableness). Upon review of the record and

consideration of both parties’ briefs, we discern no reversible error.

      AFFIRMED.




                                           4